 

Exhibit 10.3

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

 

WARRANT

 

TO PURCHASE COMMON STOCK

 

OF

 

CHAMPIONS ONCOLOGY, INC.

 

Issue Date: [_________]   Warrant No. [__]

 

THIS CERTIFIES that [                ] or any subsequent holder hereof (the
“Holder”), has the right to purchase from CHAMPIONS ONCOLOGY, INC., a Delaware
corporation (the “Company”), upon the terms and subject to the limitations on
exercise and conditions hereinafter set forth, up to [                ] fully
paid and nonassessable shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), subject to adjustment as provided herein, at a
price per share equal to the Exercise Price (as defined below), at any time and
from time to time beginning on the date on which this Warrant is originally
issued (the “Issue Date”) and ending at 6:00 p.m., eastern time, on the date
that is the fifth (5th) anniversary of the Issue Date (or, if such date is not a
Business Day, on the Business Day immediately following such date) (the
“Expiration Date”). This Warrant is issued pursuant to a Securities Purchase
Agreement, dated as of [_______________] (the “Securities Purchase Agreement”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

1.           Exercise.

 

1.1           Right to Exercise; Exercise Price. The Holder shall have the right
to exercise this Warrant at any time and from time to time during the period
beginning on the Issue Date and ending on the Expiration Date as to all or any
part of the shares of Common Stock covered hereby (the “Warrant Shares”). The
“Exercise Price” for each Warrant Share purchased by the Holder upon the
exercise of this Warrant shall be equal to $0.66, subject to adjustment for the
events specified in Section 5 below.

 

 

 

 

1.2           Exercise Notice. In order to exercise this Warrant, the Holder
shall send to the Company by facsimile transmission, at any time prior to 6:00
p.m., eastern time, on the Business Day on which the Holder wishes to effect
such exercise (the “Exercise Date”) (i) a notice of exercise in substantially
the form attached hereto as Exhibit A (the “Exercise Notice”), and (ii) a copy
of the original Warrant, and, in the case of a Cash Exercise (as defined below),
the Holder shall pay the Exercise Price to the Company by wire transfer. The
Exercise Notice shall state the name or names in which the shares of Common
Stock that are issuable on such exercise shall be issued. In the case of a
dispute between the Company and the Holder as to the calculation of the Exercise
Price or the number of Warrant Shares issuable hereunder (including, without
limitation, the calculation of any adjustment pursuant to Section 5 below), the
Company shall issue to the Holder the number of Warrant Shares that are not
disputed within the time periods specified in Section 2 below and shall submit
the disputed calculations to a certified public accounting firm of national
recognition (other than the Company’s regularly retained accountants) within
three (3) Business Days following the Company’s receipt of the Holder’s Exercise
Notice. The Company shall cause such accountant to calculate the Exercise Price
and/or the number of Warrant Shares issuable hereunder and to notify the Company
and the Holder of the results in writing no later than three (3) Business Days
following the day on which such accountant received the disputed calculations
(the “Dispute Procedure”). Such accountant’s calculation shall be deemed
conclusive absent manifest error. The fees of any such accountant shall be borne
by the party whose calculations were most at variance with those of such
accountant.

 

1.3           Holder of Record. The Holder shall, for all purposes, be deemed to
have become the holder of record of the Warrant Shares specified in an Exercise
Notice on the Exercise Date specified therein, irrespective of the date of
delivery of such Warrant Shares. Except as specifically provided herein, nothing
in this Warrant shall be construed as conferring upon the Holder hereof any
rights as a stockholder of the Company prior to the Exercise Date.

 

1.4           Cancellation of Warrant. This Warrant shall be canceled upon its
exercise in full and, if this Warrant is exercised in part, the Company shall,
at the time that it delivers Warrant Shares to the Holder pursuant to such
exercise as provided herein, issue a new warrant, and deliver to the Holder a
certificate representing such new warrant, with terms identical in all respects
to this Warrant (except that such new warrant shall be exercisable into the
number of shares of Common Stock with respect to which this Warrant shall remain
unexercised); provided, however, that the Holder shall be entitled to exercise
all or any portion of such new warrant at any time following the time at which
this Warrant is exercised, regardless of whether the Company has actually issued
such new warrant or delivered to the Holder a certificate therefor.

 

2

 

 

2.          Delivery of Warrant Shares Upon Exercise. Upon receipt of an
Exercise Notice pursuant to Section 1 above, the Company shall, (A) in the case
of a Cash Exercise, no later than the close of business on the later to occur of
(i) the third (3rd) Business Day following the Exercise Date set forth in such
Exercise Notice and (ii) such later date on which the Company shall have
received payment of the Exercise Price, (B) in the case of a Cashless Exercise
(as defined below), no later than the close of business on the third (3rd)
Business Day following the Exercise Date set forth in such Exercise Notice, and
(C) with respect to Warrant Shares that are the subject of a Dispute Procedure,
the close of business on the third (3rd) Business Day following the
determination made pursuant to Section 1(b) (each of the dates specified in (A),
(B) or (C) being referred to as a “Delivery Date”), issue and deliver or caused
to be delivered to the Holder the number of Warrant Shares as shall be
determined as provided herein. As long as the Company’s transfer agent
(“Transfer Agent”) participates in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program (“FAST”) or the Deposit Withdrawal at
Agent Commission (“DWAC”) system, and except as otherwise provided in the next
following sentence of this Section 2, the Company shall effect delivery of
Warrant Shares to the Holder by crediting the account of the Holder or its
nominee at DTC (as specified in the applicable Exercise Notice) with the number
of Warrant Shares required to be delivered, no later than the close of business
on such Delivery Date. In the event that the Transfer Agent is not a participant
in FAST, or if the Warrant Shares are not otherwise eligible for delivery
through FAST, or if the Holder so specifies in an Exercise Notice or otherwise
in writing on or before the Exercise Date, the Company shall effect delivery of
Warrant Shares by delivering to the Holder or its nominee physical certificates
representing such Warrant Shares, no later than the close of business on such
Delivery Date. Warrant Shares delivered to the Holder shall not contain any
restrictive legend as long as such Warrant Shares have been resold (as certified
in writing by the Holder to the Company (x) pursuant to an effective
Registration Statement (as defined in the Registration Rights Agreement) or (y)
pursuant to Rule 144.

 

3.           Failure to Deliver Warrant Shares.

 

3.1           In the event that the Company fails for any reason to deliver to
the Holder the number of Warrant Shares specified in the applicable Exercise
Notice on or before the Delivery Date therefor (an “Exercise Default”), the
Company shall pay to the Holder payments (“Exercise Default Payments”) in the
amount of (i) (N/365) multiplied by (ii) the aggregate Exercise Price of the
Warrant Shares which are the subject of such Exercise Default multiplied by
(iii) the lower of twelve percent (12%) per annum and the maximum rate permitted
by applicable law (the “Default Interest Rate”), where “N” equals the number of
days elapsed between the original Delivery Date of such Warrant Shares and the
date on which all of such Warrant Shares are issued and delivered to the Holder.
Cash amounts payable hereunder shall be paid on or before the fifth (5th)
Business Day of each calendar month following the calendar month in which such
amount has accrued.

 

3.2           In the event of an Exercise Default, the Holder may, upon written
notice to the Company, regain on the date of such notice the rights of the
Holder under the exercised portion of this Warrant that is the subject of such
Exercise Default. In such event, the Holder shall retain all of the Holder’s
rights and remedies with respect to the Company’s failure to deliver such
Warrant Shares (including without limitation the right to receive the cash
payments specified in Section 3(a) above); provided, however, that such cash
payments shall cease to accrue effective as of the date of such notice.

 

3.3           The Holder’s rights and remedies hereunder are cumulative, and no
right or remedy is exclusive of any other. In addition to the amounts specified
herein, the Holder shall have the right to pursue all other remedies available
to it at law or in equity (including, without limitation, a decree of specific
performance and/or injunctive relief). Nothing herein shall limit the Holder’s
right to pursue actual damages for the Company’s failure to issue and deliver
Warrant Shares on the applicable Delivery Date (including, without limitation,
damages relating to any purchase of Common Stock by the Holder to make delivery
on a sale effected in anticipation of receiving Warrant Shares upon exercise,
such damages to be in an amount equal to (A) the aggregate amount paid by the
Holder for the Common Stock so purchased minus (B) the aggregate amount of net
proceeds, if any, received by the Holder from the sale of the Warrant Shares
issued by the Company pursuant to such exercise).

 

3

 

 

4.          Payment of the Exercise Price; Cashless Exercise. The Holder may pay
the Exercise Price in either of the following forms or, at the election of
Holder, a combination thereof:

 

4.1           through a cash exercise (a “Cash Exercise”) by delivering
immediately available funds, or

 

4.2           if an effective Registration Statement is not available for the
resale of all of the Warrant Shares issuable hereunder at the time an Exercise
Notice is delivered to the Company, through a cashless exercise (a “Cashless
Exercise”), as hereinafter provided. The Holder may effect a Cashless Exercise
by surrendering this Warrant to the Company and noting on the Exercise Notice
that the Holder wishes to effect a Cashless Exercise, upon which the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

  X = Y x (A-B)/A     where:  X = the number of Warrant Shares to be issued to
the Holder;       Y = the number of Warrant Shares with respect to which this
Warrant is being exercised;       A = the Market Price (as defined below) as of
the Exercise Date; and       B = the Exercise Price.

 

For purposes of Rule 144, it is intended and acknowledged that the Warrant
Shares issued in a Cashless Exercise transaction shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares required
by Rule 144 shall be deemed to have been commenced, on the Issue Date. “Market
Price” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a stock exchange, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the stock exchange on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  the volume weighted average price of the Common Stock for such date
(or the nearest preceding date) on the OTC Bulletin Board, (c) if the Common
Stock is not then listed or quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Investors of a majority in interest of the Shares then outstanding
and reasonably acceptable to the Company, the fees and expenses of which shall
be paid by the Company.

 

4

 

 

5.          Certain Adjustments.

 

5.1           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 5(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

5.2           Distributions. If the Company shall declare or make any
distribution of cash or any other assets (or rights to acquire such assets) to
holders of Common Stock, as a partial liquidating dividend or otherwise,
including without limitation any dividend or distribution to the Company’s
stockholders in shares (or rights to acquire shares) of capital stock of a
subsidiary) (a “Distribution”), the Company shall deliver written notice of such
Distribution (a “Distribution Notice”) to the Holder at least thirty (30) days
prior to the earlier to occur of (i) the record date for determining
stockholders entitled to such Distribution (the “Record Date”) and (ii) the date
on which such Distribution is made (the “Distribution Date”). In the
Distribution Notice to a Holder, the Company must indicate whether the Company
has elected (A) to deliver to such Holder the same amount and type of assets
being distributed in such Distribution as though the Holder were a holder on the
Determination Date therefor of a number of shares of Common Stock into which the
this Warrant is exercisable as of such Determination Date (such number of shares
to be determined at the Exercise Price then in effect and without giving effect
to any limitations on such exercise) or (B) to reduce the Exercise Price as of
the Determination Date therefor by an amount equal to the fair market value of
the assets to be distributed divided by the number of shares of Common Stock as
to which such Distribution is to be made, such fair market value to be
reasonably determined in good faith by the independent members of the Company’s
Board of Directors. If the Company does not notify the Holders of its election
pursuant to the preceding sentence within two (2) Business Days following the
date on which the Company publicly announces a Distribution, the Company shall
be deemed to have elected clause (A) of the preceding sentence.

 

5.3         Dilutive Issuances.

 

(a)          Adjustment Upon Dilutive Issuance. If, at any time after the Issue
Date, the Company issues or sells, or in accordance with subparagraph (iii) of
this paragraph (c), is deemed to have issued or sold, any shares of Common Stock
for no consideration or for a consideration per share less than the Per Share
Price (as such term is defined in the Securities Purchase Agreement) on the date
of such issuance or sale (or deemed issuance or sale) (a “Dilutive Issuance”),
then the Exercise Price shall be adjusted as follows:

 

5

 

 

(i)          If such Dilutive Issuance occurs prior to the Effective Date (as
defined in the Registration Rights Agreement), then effective immediately upon
the Dilutive Issuance, the Exercise Price shall be adjusted so as to equal the
consideration received or receivable by the Company (on a per share basis) for
the additional shares of Common Stock so issued, sold or deemed issued or sold
in such Dilutive Issuance (which, in the case of a deemed issuance or sale,
shall be calculated in accordance with subparagraph (iii) below).
Notwithstanding the foregoing, prior to the Effective Date, the Company shall
not engage in any transaction that would result in the issuance or deemed
issuance of shares of Common Stock (other than Excluded Securities (as defined
below)) for no consideration.

 

(ii)         If such Dilutive Issuance occurs on or after the Effective Date,
then effective immediately upon the Dilutive Issuance, the Exercise Price shall
be adjusted so as to equal an amount determined by multiplying such Exercise
Price by the following fraction:

 

  N0 + N1     N0 + N2  

 

where:

 

N0 =the number of shares of Common Stock outstanding immediately prior to the
issuance, sale or deemed issuance or sale of such additional shares of Common
Stock in such Dilutive Issuance (without taking into account any shares of
Common Stock issuable upon conversion, exchange or exercise of any securities or
other instruments which are convertible into or exercisable or exchangeable for
Common Stock (“Convertible Securities”) or options, warrants or other rights to
purchase or subscribe for Common Stock or Convertible Securities (“Purchase
Rights”), other than the shares of Common Stock issuable under the Warrants,
which will be taken into account);

 

N1 =the number of shares of Common Stock which the aggregate consideration, if
any, received or receivable by the Company for the total number of such
additional shares of Common Stock so issued, sold or deemed issued or sold in
such Dilutive Issuance (which, in the case of a deemed issuance or sale, shall
be calculated in accordance with subparagraph (iii) below) would purchase at the
Exercise Price in effect immediately prior to such Dilutive Issuance; and

 

N2 =the number of such additional shares of Common Stock so issued, sold or
deemed issued or sold in such Dilutive Issuance.

 

6

 

 

Notwithstanding the foregoing, no adjustment shall be made pursuant hereto if
such adjustment would result in an increase in the Exercise Price. For the
avoidance of doubt, the number of shares issuable upon exercise of this Warrant
shall be proportionately adjusted in connection with an adjustment to the
Exercise Price pursuant to this Section 5(c) such that the aggregate Exercise
Price of this Warrant shall remain unchanged.

 

(b)          Effect On Exercise Price Of Certain Events. For purposes of
determining the adjusted Exercise Price under subparagraph (i) of this paragraph
(c), the following will be applicable:

 

(i)          Issuance Of Purchase Rights. If the Company issues or sells any
Purchase Rights, whether or not immediately exercisable, and the price per share
for which Common Stock is issuable upon the exercise of such Purchase Rights
(and the price of any conversion of Convertible Securities, if applicable) is
less than the Exercise Price in effect on the date of issuance or sale of such
Purchase Rights, then the maximum total number of shares of Common Stock
issuable upon the exercise of all such Purchase Rights (assuming full
conversion, exercise or exchange of Convertible Securities, if applicable)
shall, as of the date of the issuance or sale of such Purchase Rights, be deemed
to be outstanding and to have been issued and sold by the Company for such price
per share. For purposes of the preceding sentence, the “price per share for
which Common Stock is issuable upon the exercise of such Purchase Rights” shall
be determined by dividing (x) the total amount, if any, received or receivable
by the Company as consideration for the issuance or sale of all such Purchase
Rights, plus the minimum aggregate amount of additional consideration, if any,
payable to the Company upon the exercise of all such Purchase Rights, plus, in
the case of Convertible Securities issuable upon the exercise of such Purchase
Rights, the minimum aggregate amount of additional consideration payable upon
the conversion, exercise or exchange thereof (determined in accordance with the
calculation method set forth in subparagraph (iii)(B) below) at the time such
Convertible Securities first become convertible, exercisable or exchangeable, by
(y) the maximum total number of shares of Common Stock issuable upon the
exercise of all such Purchase Rights (assuming full conversion, exercise or
exchange of Convertible Securities, if applicable). No further adjustment to the
Exercise Price shall be made upon the actual issuance of such Common Stock upon
the exercise of such Purchase Rights or upon the conversion, exercise or
exchange of Convertible Securities issuable upon exercise of such Purchase
Rights.

 

7

 

 

(ii)         Issuance Of Convertible Securities. If the Company issues or sells
any Convertible Securities, whether or not immediately convertible, exercisable
or exchangeable, and the price per share for which Common Stock is issuable upon
such conversion, exercise or exchange is less than the Exercise Price in effect
on the date of issuance or sale of such Convertible Securities, then the maximum
total number of shares of Common Stock issuable upon the conversion, exercise or
exchange of all such Convertible Securities shall, as of the date of the
issuance or sale of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Company for such price per share. If the
Convertible Securities so issued or sold do not have a fluctuating conversion or
exercise price or exchange ratio, then for the purposes of the immediately
preceding sentence, the “price per share for which Common Stock is issuable upon
such conversion, exercise or exchange” shall be determined by dividing (x) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion, exercise or exchange thereof (determined in accordance with
the calculation method set forth in this subparagraph (iii)(B)), by (y) the
maximum total number of shares of Common Stock issuable upon the exercise,
conversion or exchange of all such Convertible Securities. If the Convertible
Securities so issued or sold have a fluctuating conversion or exercise price or
exchange ratio (a “Variable Rate Convertible Security”) (provided, however, that
if the conversion or exercise price or exchange ratio of a Convertible Security
may fluctuate solely as a result of provisions designed to protect against
dilution, such Convertible Security shall not be deemed to be a Variable Rate
Convertible Security), then for purposes of the first sentence of this
subparagraph (B), the “price per share for which Common Stock is issuable upon
such conversion, exercise or exchange” shall be deemed to be the lowest price
per share which would be applicable (assuming all holding period and other
conditions to any discounts contained in such Variable Rate Convertible Security
have been satisfied) if the conversion price of such Variable Rate Convertible
Security on the date of issuance or sale thereof were seventy-five percent (75%)
of the actual conversion price on such date (the “Assumed Variable Market
Price”), and, further, if the conversion price of such Variable Rate Convertible
Security at any time or times thereafter is less than or equal to the Assumed
Variable Market Price last used for making any adjustment under this paragraph
(c) with respect to any Variable Rate Convertible Security, the Exercise Price
in effect at such time shall be readjusted to equal the Exercise Price which
would have resulted if the Assumed Variable Market Price at the time of issuance
of the Variable Rate Convertible Security had been seventy-five percent (75%) of
the actual conversion price of such Variable Rate Convertible Security existing
at the time of the adjustment required by this sentence. No further adjustment
to the Exercise Price shall be made upon the actual issuance of such Common
Stock upon conversion, exercise or exchange of such Convertible Securities.

 

(iii)        Change In Option Price Or Conversion Rate. If, following an
adjustment to the Exercise Price upon the issuance of Purchase Rights or
Convertible Securities pursuant to a Dilutive Issuance or a Below Market
Issuance, there is a change at any time in (x) the amount of additional
consideration payable to the Company upon the exercise of any Purchase Rights;
(y) the amount of additional consideration, if any, payable to the Company upon
the conversion, exercise or exchange of any Convertible Securities; or (z) the
rate at which any Convertible Securities are convertible into or exercisable or
exchangeable for Common Stock (in each such case, other than under or by reason
of provisions designed to protect against dilution), then in any such case, the
Exercise Price in effect at the time of such change shall be readjusted to the
Exercise Price which would have been in effect at such time had such Purchase
Rights or Convertible Securities still outstanding provided for such changed
additional consideration or changed conversion, exercise or exchange rate, as
the case may be, at the time initially issued or sold.

 

8

 

 

(iv)        Calculation Of Consideration Received. If any Common Stock, Purchase
Rights or Convertible Securities are issued or sold for cash, the consideration
received therefor will be the amount received by the Company therefore. In case
any Common Stock, Purchase Rights or Convertible Securities are issued or sold
for a consideration part or all of which shall be other than cash, including in
the case of a strategic or similar arrangement in which the other entity will
provide services to the Company, purchase services from the Company or otherwise
provide intangible consideration to the Company, the amount of the consideration
other than cash received by the Company (including the net present value of the
consideration expected by the Company for the provided or purchased services)
shall be the fair market value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company will be the Market Price thereof on the
date of receipt. In case any Common Stock, Purchase Rights or Convertible
Securities are issued in connection with any merger or consolidation in which
the Company is the surviving corporation, the amount of consideration therefor
will be deemed to be the fair market value of such portion of the net assets and
business of the non-surviving corporation as is attributable to such Common
Stock, Purchase Rights or Convertible Securities, as the case may be.
Notwithstanding anything else herein to the contrary, if Common Stock Purchase
Rights or Convertible Securities are issued or sold in conjunction with each
other as part of a single transaction or in a series of related transactions,
the Holder may elect to determine the amount of consideration deemed to be
received by the Company therefor by deducting the fair value of any type of
securities (the “Disregarded Securities”) issued or sold in such transaction or
series of transactions. If the Holder makes an election pursuant to the
immediately preceding sentence, no adjustment to the Exercise Price shall be
made pursuant to this paragraph (c) for the issuance of the Disregarded
Securities or upon any conversion, exercise or exchange thereof. The independent
members of the Company’s Board of Directors shall calculate reasonably and in
good faith, using standard commercial valuation methods appropriate for valuing
such assets, the fair market value of any consideration other than cash or
securities.

 

(v)         Issuances Without Consideration Pursuant to Existing Securities. If
the Company issues (or becomes obligated to issue) shares of Common Stock
pursuant to any anti-dilution or similar adjustments (other than as a result of
stock splits, stock dividends and the like) contained in any Convertible
Securities or Purchase Rights outstanding as of the date hereof, then all shares
of Common Stock so issued shall be deemed to have been issued for no
consideration.

 

(c)          Exceptions To Adjustment Of Exercise Price. Notwithstanding the
foregoing, no adjustment to the Exercise Price shall be made pursuant to this
paragraph (c) upon the issuance of any Excluded Securities. For purposes hereof,
“Excluded Securities” means (I) securities purchased under the Securities
Purchase Agreement; (II) securities issued upon exercise of the Warrants; (III)
shares of Common Stock issuable or issued to (x) employees or directors from
time to time either directly or upon the exercise of options, in such case
granted or to be granted by the Board of Directors, pursuant to one or more
stock option plans or restricted stock plans or stock purchase plans in effect
as of the Closing Date or by the Company’s stockholders, including Battery
Ventures IX, L.P. (“Battery”) and PAR Investment Partners, L.P. (“PAR”), or (y)
consultants, either directly or pursuant to warrants to purchase Common Stock
that are outstanding on the date hereof or issued hereafter, provided such
issuances are approved by the independent members of the Board of Directors,
including the Battery representative and the PAR representative, or by the
Company’s stockholders, including Battery and PAR; (IV) shares of Common Stock
issued in connection with any Convertible Securities or Purchase Rights
outstanding on the date hereof; (V) shares of Common Stock issued to a Person in
connection with a joint venture, strategic alliance or other commercial
relationship with such Person relating to the operation of the Company’s
business and not for the purpose of raising equity capital; and (VI) securities
issued with respect to which the Holders consent that no such adjustment shall
be made as a result of such issuance.

 

9

 

 

(d)          Notice Of Adjustments. Upon the occurrence of one or more
adjustments or readjustments of the Exercise Price pursuant to this paragraph
(c) or any change in the number or type of stock, securities and/or other
property issuable upon exercise of this Warrant, the Company, at its expense,
shall promptly compute such adjustment or readjustment or change and prepare and
furnish to the Holder a notice (an “Adjustment Notice”) setting forth such
adjustment or readjustment or change and showing in detail the facts upon which
such adjustment or readjustment or change is based, and, on or before the time
that it delivers an Adjustment Notice, publicly disclose the contents thereof.
The failure of the Company to deliver an Adjustment Notice shall not affect the
validity of any such adjustment.

 

5.4           Major Transactions. In the event of a merger, consolidation,
business combination, tender offer, exchange of shares, recapitalization,
reorganization, redemption or other similar event, as a result of which shares
of Common Stock shall be changed into the same or a different number of shares
of the same or another class or classes of stock or securities or other assets
of the Company or another entity or the Company shall sell all or substantially
all of its assets (each of the foregoing being a “Major Transaction”), the
Company will give the Holder at least ten (10) Trading Days written notice prior
to the earlier of (I) the closing or effectiveness of such Major Transaction and
(II) the record date for the receipt of such shares of stock or securities or
other assets, and: (i) the Holder shall be permitted to exercise this Warrant in
whole or in part at any time prior to the record date for the receipt of such
consideration and shall be entitled to receive, for each share of Common Stock
issuable to Holder upon such exercise, the same per share consideration payable
to the other holders of Common Stock in connection with such Major Transaction,
and (ii) if and to the extent that the Holder retains any portion of this
Warrant following such record date, the Company will cause the surviving or, in
the event of a sale of assets, purchasing entity, as a condition precedent to
such Major Transaction, to assume the obligations of the Company under this
Warrant, with such adjustments to the Exercise Price and the securities covered
hereby as may be reasonably determined in good faith by the Board of Directors
to be necessary in order to preserve the economic benefits of this Warrant to
the Holder.

 

5.5           Adjustments; Additional Shares, Securities or Assets. In the event
that at any time, as a result of an adjustment made pursuant to this Section 5,
the Holder of this Warrant shall, upon exercise of this Warrant, become entitled
to receive securities or assets (other than Common Stock) then, wherever
appropriate, all references herein to shares of Common Stock shall be deemed to
refer to and include such shares and/or other securities or assets; and
thereafter the number of such shares and/or other securities or assets shall be
subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5. Any adjustment
made herein pursuant to Section 5(a) that results in a decrease in the Exercise
Price shall also effect a proportional increase in the number of shares of
Common Stock into which this Warrant is exercisable.

 

6.          Fractional Interests. No fractional shares or scrip representing
fractional shares shall be issuable upon the exercise of this Warrant, but on
exercise of this Warrant, the Holder hereof may purchase only a whole number of
shares of Common Stock. If, on exercise of this Warrant, the Holder hereof would
be entitled to a fractional share of Common Stock or a right to acquire a
fractional share of Common Stock, the Company shall, in lieu of issuing any such
fractional share, pay to the Holder an amount in cash equal to the product
resulting from multiplying such fraction by the Market Price as of the Exercise
Date.

 

10

 

 

7.          Transfer of this Warrant. The Holder may sell, transfer, assign,
pledge or otherwise dispose of this Warrant, in whole or in part, as long as
such sale or other disposition is made pursuant to an effective registration
statement or an exemption from the registration requirements of the Securities
Act, in which case the Holder shall provide an opinion of counsel reasonably
acceptable to the Company that such transfer or other disposition is so exempt.
Upon such transfer or other disposition (other than a pledge), the Holder shall
deliver this Warrant to the Company together with a written notice to the
Company, substantially in the form of the Transfer Notice attached hereto as
Exhibit B (the “Transfer Notice”), indicating the person or persons to whom this
Warrant shall be transferred and, if less than all of this Warrant is
transferred, the number of Warrant Shares to be covered by the part of this
Warrant to be transferred to each such person. Within three (3) Business Days of
receiving a Transfer Notice and the original of this Warrant, the Company shall
deliver to the each transferee designated by the Holder a Warrant or Warrants of
like tenor and terms for the appropriate number of Warrant Shares and, if less
than all this Warrant is transferred, shall deliver to the Holder a Warrant for
the remaining number of Warrant Shares.

 

8.          Benefits of this Warrant. This Warrant shall be for the sole and
exclusive benefit of the Holder of this Warrant and nothing in this Warrant
shall be construed to confer upon any person other than the Holder of this
Warrant any legal or equitable right, remedy or claim hereunder.

 

9.          Loss, theft, destruction or mutilation of Warrant. Upon receipt by
the Company of evidence of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of indemnity reasonably
satisfactory to the Company, and upon surrender of this Warrant, if mutilated,
the Company shall execute and deliver a new Warrant of like tenor and date.

 

10.         Notice or Demands. Any notice, demand or request required or
permitted to be given by the Company or the Holder pursuant to the terms of this
Warrant shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a Business Day, in which case such delivery will be deemed
to be made on the next succeeding Business Day, (ii) on the next Business Day
after timely delivery to an overnight courier and (iii) on the Business Day
actually received if deposited in the U.S. mail (certified or registered mail,
return receipt requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Joel Ackerman, Chief Executive Officer

Champions Oncology, Inc.

One University Plaza, Suite 307

Hackensack, NJ 07601

Tel (201) 808-8400

Fax (201) 357-5216

jackerman@championsoncology.com

 

11

 

 

with a copy (which shall not constitute notice) to:

 

Adam D. So, Esquire

Epstein Becker & Green, P.C.

250 Park Avenue

New York, NY 10177

Tel (212) 351-3788

Fax (212) 878-8693

ASo@ebglaw.com

 

and if to the Holder, to such address as shall be designated by the Holder in
writing to the Company.

 

11.         Applicable Law. This Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of New York applicable to contracts made and to be performed entirely within the
State of New York.

 

12.         Amendments. No amendment, modification or other change to, or waiver
of any provision of, this Warrant may be made unless such amendment,
modification or change is (A) set forth in writing and is signed by the Company
and (B) agreed to in writing by the holders of Warrants exercisable for a
majority of the number of shares into which the all of the then outstanding
Warrants issued pursuant to the Securities Purchase Agreement are exercisable
(without regard to any limitation contained herein on such exercise), it being
understood that upon the satisfaction of the conditions described in (A) and (B)
above, each Warrant (including any Warrant held by the Holder who did not
execute the agreement specified in (B) above) shall be deemed to incorporate any
amendment, modification, change or waiver effected thereby as of the effective
date thereof.

 

13.         Entire Agreement. This Warrant, the Securities Purchase Agreement,
the Registration Rights Agreement, and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Warrant, the Securities Purchase Agreement, the Registration
Rights Agreement, and the other Transaction Documents supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

14.         Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Signature Page to Follow]

 

12

 

 

IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the Issue Date.

 

 

  CHAMPIONS ONCOLOGY, INC.         By:       Joel Ackerman     Chief Executive
Officer

 

 

 

 

EXHIBIT A to WARRANT

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably exercises the right to purchase
___________ of the shares of Common Stock (“Warrant Shares”) of
___________________________ evidenced by the attached Warrant (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1.          Form of Exercise Price. The Holder intends that payment of the
Exercise Price shall be made as:

 

_________ a Cash Exercise with respect to __________ Warrant Shares; and/or

 

_________ a Cashless Exercise with respect to __________ Warrant Shares, as
permitted by Section 4(b) of the attached Warrant.

 

2.          Payment of Exercise Price. In the event that the Holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the Holder shall pay the sum of $___________ to the Company in
accordance with the terms of the Warrant.

 

Date:                 Name of Registered Holder         By:           Name:    
      Title:    

 

 

 

 

EXHIBIT B to WARRANT

 

TRANSFER NOTICE

 

FOR VALUE RECEIVED, the undersigned Holder of the attached Warrant hereby sells,
assigns and transfers unto the person or persons named below the right to
purchase __________ shares of the Common Stock of ___________________________
evidenced by the attached Warrant.

 

Date:               Name of Registered Holder         By:           Name:      
    Title:           Transferee Name and Address:                            

 

15

